Title: From John Adams to Samuel Cooper, 10 July 1776
From: Adams, John
To: Cooper, Samuel


     
      Dear Sir
      Philadelphia July 10. 1776
     
     Your last Letter relates to a Subject of the last Importance, to America. The Continental Currency, is the great Pillar, which Supports our Cause, and if that Suffers in its Credit, the Cause must Suffer: if that fails the Cause must fail.
     The Subjects of Coin and Commerce, are the most nice, and intricate of any within the compass of political Knowledge, and I am very apprehensive We Shall Suffer Some Inconveniences, from our Inexperience, in this Business. However, in Circumstances like ours, We should expect and be prepared in our Minds to suffer Inconveniences in every Particular Department of our Affairs: We must try Experiments—and if one fails, try another, untill We get right.
     Whether We can with Propriety, order in all the Colonial Currencies is an important Question. Will it not be interfering too much with the internal Polity of particular States? Can any one of them be a free State if they have not the Management of their own Coin, and Currency, which is but a Representation of Coin, as that is a sign of Wealth?
     That it will be dangerous to proceed much farther in Emissions, is to me probable, that it will be ruinous to go so far, as our occassions will call for in the Prosecution of this War, I am certain, and therefore I am convinced that the Sooner, We begin to borrow Money, upon an Interest and to establish Funds and levy Taxes, to pay that Interest, the better, because I would not venture to try the Continental Credit so far, as to endanger a general Depreciation of the Bills. It would be better Policy to emit a less Quantity than the Credit of the States would bear, than to emit So much as to depreciate it.
     We Shall very soon begin to borrow, and we shall continue to emit, untill We get enough, upon Loans to answer the demands of the Public service. We shall not go beyond four Per cent, and Surely any Man who has the Bills, had better lend them at that low Interest than keep them at none at all. The Married Men, will see their Interest in lending, because, the least Excess in an Emission of Paper Currency, becomes a Tax upon them. It is an Ease, and a Profit to Debtors, and a Loss to Creditors.
     Is our Province, about framing a new Constitution, or not? I Should advise them to proceed cautiously, for the Eyes of the whole Continent are fixed upon them, and Some Colonies are waiting to copy their Model. I am
    